DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiation imaging apparatus, comprising: 
a pixel array comprising a plurality of pixels arranged to configure a plurality of rows and a plurality of columns, each pixel of the plurality of pixels including (i) a conversion element configured to convert radiation into an electric charge, and (ii) a switch element for connecting the conversion element to a signal line; 
a bias line configured to apply a bias potential to each conversion element of the plurality of pixels; 
a plurality of drive lines for respectively configured to supply an ON voltage for turning on each switch element of the plurality of pixels to a control terminal of each switch element of the plurality of pixels; 
a driving unit configured to cyclically supply the ON voltage to the plurality of drive lines; 

a processing unit configured to specify an outlier in the plurality of signal values, and to determine (claim 2) whether or not there is a radiation irradiation with respect to the pixel array based on a signal value among the plurality of signal values that is not the outlier without being based on the signal value specified as the -3-outlier among the plurality of signal values.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The radiation imaging apparatus according to claim 1, wherein the plurality of signal values [[is]] are a plurality of first signal values, 
the driving unit is configured to supply the ON voltage to one or more drive lines of the plurality of drive [[lines]] lines, and then supplies the ON voltage to another one or more drive lines of the plurality of drive lines in a time period, 
the acquiring unit is configured to acquire a plurality of second signal values by acquiring a second signal value representing a current flowing through the bias line at each of a plurality of times not within the period in which the 
the processing unit is configured to specify an outlier in the plurality of second signal values, and to determine whether or not there is a radiation irradiation with respect to the pixel array also based on a second signal value among the plurality of second signal values that is not the outlier without being based on the second signal value specified as the outlier among the plurality of second signal values.
Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The radiation imaging apparatus according to claim 1, wherein the processing unit is configured to specify [[a]] the signal value among the plurality of signal values (recited previously in claim 1) that is not included in a reference range as [[an]] the outlier (recited previously in claim 1) [[from]] in the plurality of signal values (recited previously in claim 1).
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The radiation imaging apparatus according to claim 1, wherein the processing unit is configured to specify a predetermined number or a predetermined ratio of the plurality of signal values as outliers [[from]] in the plurality of signal values (recited previously in claim 1).

Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) The radiation imaging apparatus according to claim 1, further comprising:
a sensor configured to detect a noise,
wherein the plurality of signal values [[is]] are a plurality of first signal values, 

the acquiring unit is further configured to acquire a plurality of third signal values from the sensor in a synchronization with an acquisition of the plurality of first signal values, and 
the processing unit is further configured to specify an outlier in the plurality of third signal values, and to specify as the outlier a first signal value of the plurality of first signal values corresponding to a third signal value of the plurality of third signal values specified as the outlier in the plurality of third signal values.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) A method of controlling a radiation imaging apparatus, the radiation imaging apparatus comprising: 
a pixel array comprising a plurality of pixels arranged to configure a plurality of rows and a plurality of columns, each pixel of the plurality of pixels (i) a conversion element configured to convert radiation into an electric charge, and (ii) a switch element for connecting the conversion element to a signal -6-line; 
a bias line configured to apply a bias potential to each conversion element of the plurality of pixels; 
a plurality of drive lines for respectively configured to supply an ON voltage for turning on each switch element of the plurality of pixels to a control terminal of each switch element of the plurality of pixels; and
a driving unit configured to cyclically supply the ON voltage to the plurality of drive lines; and
the method comprising the steps of: 
acquiring a plurality of signal values by acquiring a signal value representing a current flowing through the bias line at each of a plurality of times within a period in which the ON voltage is continuously supplied to at least one of the plurality of drive lines; and 
specifying an outlier in the plurality of signal values, and determining whether or not there is a radiation irradiation with respect to the pixel array based on a signal value among the plurality of signal values that is not the outlier without being based on the signal value specified as the outlier among the plurality of signal values.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a signal line” in lines 5-6, which renders the claim indefinite.  It is unclear whether the radiation imaging apparatus comprises a signal line.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 12 recites a passive limitation “a signal line” in lines 6-7, which renders the claim indefinite.  It is unclear whether the radiation imaging apparatus comprises a signal line.  See transitional phrases in MPEP § 2111.03 for more information.

Response to Amendment
Applicant’s amendments filed 29 December 2021 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claims 1-11 have been fully considered.  The objections of claims 1-11 have been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claim 5 have been fully considered.  The objection of claim 5 has been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claims 7 and 9 have been fully considered.  The objections of claims 7 and 9 have been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claim 11 have been fully considered.  The objection of claim 11 has been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 29 December 2021 with respect to claims 1-11 have been fully considered.  The rejection of claims 1-11 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 29 December 2021 with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn.
Applicant’s arguments filed 29 December 2021 with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Takenaka et al. (U. S. Patent No. 11,280,919 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus including a detection circuit (216) configured to detect a current flowing through a bias line (Bs) (column 11, lines 21-30).
Takenaka et al. (U. S. Patent No. 11,243,313 B2) disclosed a radiation image-capturing system comprising a radiation image-capturing apparatus including a detection circuit (216) configured to detect a current flowing through a bias line (Bs) (column 10, lines 55-65).
Ofuji et al. (U. S. Patent No. 10,914,849 B2) disclosed a radiation imaging apparatus comprising detecting a current flowing through a bias line (Bs) (column 13, lines 18-31).
Sato et al. (U. S. Patent No. 10,716,522 B2) disclosed a radiation image-capturing system comprising a radiation image-capturing apparatus including a detection circuit configured to detect a current flowing through a bias line (Bs
Ubukata (U. S. Patent No. 10,605,747 B2) disclosed a radiographic image-capturing system comprising detecting a current flowing through a bias line (9) (column 14, lines 5-21).
Kawanabe et al. (U. S. Patent No. 10,473,801 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus, a method of controlling a radiation imaging apparatus, and a non-transitory computer-readable storage-medium.
Ota et al. (U. S. Patent No. 10,470,727 B2) disclosed an X-ray image-capturing apparatus comprising a detection circuit (43) configured to detect a current flowing through a bias line (9) (column 6, line 59 - column 8, line 44).
Tamura et al. (U. S. Patent No. 10,288,747 B2) disclosed a radiation detection apparatus for changing a sensitivity of sensing radiation during a control for radiation imaging, a method of controlling a radiation detection apparatus, and a non-transitory computer-readable storage-medium.
Maruta (U. S. Patent No. 10,251,616 B2) disclosed a radiographic image-capturing system comprising a radiographic image-capturing apparatus comprising detecting a current flowing through a bias line (9) (column 7, line 66 - column 8, line 11).
Okada (U. S. Patent No. 10,022,102 B2) disclosed a system comprising a radiographic imaging apparatus including a detection circuit configured to detect a current flowing through a bias line (column 23, line 66 - column 24, line 11) and a method.
Tajima (U. S. Patent No. 9,931,092 B2) disclosed a radiation imaging system comprising a ration image-detecting device and an operation method thereof, and a storage medium storing an operation program therefor.
Iwashita et al. (U. S. Patent No. 9,910,169 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus comprising a detection circuit (103) configured to detect a current flowing through a bias line (Bs) (column 3, lines 52-64) and an irradiation-start detection method.
Enomoto (U. S. Patent No. 9,892,521 B2) disclosed a radiographic imaging system comprising a radiation image-processing device and a method.
Okada et al. (U. S. Patent No. 9,470,802 B2) disclosed a radiographic image-capturing apparatus comprising a detection circuit (150) configured to detect a current flowing through a bias line (Vs) (column 3, lines 49-57; column 4, lines 35-50) and a control method thereof.
Oguma (U. S. Patent No. 8,866,095 B2) disclosed a radiographic imaging apparatus.
Muraoka (U. S. Patent No. 8,785,871 B2) disclosed a radiographic image-capturing system comprising a radiographic image-capturing device.
Eguchi (U. S. Patent No. 8,705,700 B2) disclosed a radiation image-capturing system comprising a portable radiation image-capturing apparatus.
Amitani et al. (U. S. Patent No. 8,536,535 B2) disclosed a radiation image-capturing system.
Kuwabara (U. S. Patent No. 8,476,597 B2) disclosed a radiation image-detecting device and a control method thereof.
Dhurjaty et al. (U. S. Patent No. 7,211,803 B1) disclosed a digital radiography system comprising a wireless X-ray detector with a remote X-ray event detection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884